Citation Nr: 1525756	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in December 2014.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  In October 2004, the RO denied service connection for tinnitus; the Veteran did not appeal.

2.  The evidence received since the October 2004 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus, and raises a reasonable possibility of so substantiating the claim.

3.  Tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Because the Board has determined that new and material evidence has been submitted to reopen the claim of entitlement to tinnitus, and that service connection is warranted, no further discussion of the VCAA is necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection for tinnitus was denied in an October 2004 rating decision.  The RO noted "Your report of tinnitus does not appear to be related to hearing loss or threshold levels.  Therefore, service connection for tinnitus is denied."

At the time of the October 2004 rating decision, the record contained the Veteran's service treatment records.  They are negative for any complaint or diagnosis of tinnitus.  

The record also contained the report of a June 2004 VA examination.  The Veteran endorsed a three year history of tinnitus but could not offer any circumstances of onset.  The examiner indicated that the Veteran's report of tinnitus did not appear to be related to hearing loss/threshold levels.  

In January 2012, the Veteran sought to reopen his claim.  He noted that he was a Security Forces Specialist in the Air Force for 24 years, and that during that time, he was exposed to small arms, machine gun, grenade, and rocket noise.  He indicated that during exercises, it was common to fire weapons without hearing protection.  He stated that his ears would ring for hours after such events.  He also noted that his job required him to guard various types of aircraft, in very close proximity to such aircraft while jet engines ran.  He stated that he had ringing in his ears following that exposure.  He further stated that he had experienced constant ringing in his ears since service.

Evidence added to the record since the October 2004 rating decision includes the report of a July 2012 VA examination.  The Veteran's hearing was noted to be normal for VA compensation purposes.  The examiner concluded that she could not provide a medical opinion regarding the etiology of tinnitus without resorting to speculation.  She indicated that no hearing loss was recorded and that the onset of tinnitus was uncertain.

Also added to the record are the Veteran's statements.  In his September 2013 notice of disagreement, he reiterated that his Air Force career was in Security Forces and that he was exposed to extremely loud noises for his entire period of service.  He stated that he had experienced ringing in his ears since he was in the Air Force and that he still experienced constant ringing in his ears.  

During the December 2014 hearing, the Veteran's representative argued that the Veteran's Air Force specialty code had a high probability for noise exposure, and described various instances during the Veteran's career when he was exposed to high levels of noise.  The Veteran testified that he had to qualify with weapons every quarter, and that he also was exposed to noise from various aircraft and their generators.  He stated that his tinnitus began in service and continued following service.  

Upon review of the record, the Board notes that the basis for the RO's previous final denial of service connection for tinnitus is not entirely clear.  It appears that the denial of service connection was based on the lack of a relationship between the Veteran's reported tinnitus and his claimed hearing loss.  Since then, the Veteran has described noise exposure in service and ringing in his ears concurrent with that exposure.  He has also indicated that he continued to experience tinnitus in service and following his retirement.  The record did not previously include evidence indicating the Veteran experienced acoustic trauma and corresponding tinnitus symptoms in service which continued thereafter.  Presuming the credibility of the Veteran's report of onset in service, the Board finds that new and material evidence was received.  Accordingly, the claim must be reopened.    

Moreover, the Board has concluded that service connection for tinnitus is warranted.  In this regard, the Board observes that tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Fed. Reg. 17,297 (April 12, 1994). 

The Board observes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the United States Court of Appeals for Veterans Claims (Court) specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Service records disclose that the Veteran had service in Security Forces for his career of more than 20 years.  He has credibly testified that he was required to qualify on various small arms and machine guns, and that he was also exposed to other types of weapons, to include grenades, missiles, and mortars.  He has also credibly testified that he experienced ringing in his ears following noise exposure during service.  Accordingly, the Board accepts that the Veteran was subjected to acoustic trauma during service.  Available service treatment records do not include any clinical treatment reports indicating complaints of tinnitus.  However, as noted, tinnitus is a condition which is capable of lay observation.  Charles. 

In light of evidence showing current tinnitus and acoustic trauma as well as tinnitus in service, and continuity of symptomatology thereafter, the Board finds that there is at least an approximate balance of positive and negative evidence.  Therefore, having resolved doubt in favor of the Veteran, service connection for tinnitus is granted.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


